           Case 1:19-vv-01004-UNJ Document 39 Filed 02/08/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1004V
                                          UNPUBLISHED


    JASON ROSENBERG,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: December 15, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On July 15, 2019, Jason Rosenberg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
September 29, 2018. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On December 14, 2020, Respondent filed a combined Rule 4(c) Report and proffer
on award of compensation (“Rule 4(c) Report and Proffer”) indicating Petitioner should
be awarded $123,943.44. Rule 4(c) Report and Proffer at 4. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id.

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01004-UNJ Document 39 Filed 02/08/21 Page 2 of 2



        On December 15, 2020, a Ruling on Entitlement was issued, finding Petitioner
entitled to compensation for his SIRVA. ECF No. 34.

       Pursuant to the terms stated in the combined Rule 4(c) Report and Proffer, I award
Petitioner a lump sum payment of $123,943.44 (representing compensation in the
amount of $120,000.00 for pain and suffering, and $3,943.44 for unreimbursed
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
